                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                         SINCO TECHNOLOGIES PTE LTD.,
                                   7                                                         Case No. 17-cv-05517-EMC (JCS)
                                                        Plaintiff,
                                   8
                                                 v.                                          ORDER TO SHOW CAUSE WHY
                                   9                                                         ADMINISTRATIVE MOTION TO FILE
                                         SINCO ELECTRONICS (DONGGUAN)                        UNDER SEAL SHOULD NOT BE
                                  10     CO. LTD., et al.,                                   DENIED
                                  11                    Defendants.                          Re: Dkt. Nos. 139, 142

                                  12
Northern District of California
 United States District Court




                                  13          Plaintiff has filed an administrative motion (“Motion to Seal”) to file under seal portions of

                                  14   Plaintiff’s Motion for Sanctions and exhibits attached to Lael D. Andara’s declaration in support

                                  15   of the Motion for Sanctions. The request is based on designation of this material by Mr. Tjoa as

                                  16   “Confidential-Contains Attorneys’ Eyes Only Information.” Civil Local Rule 79-5(e)(1) provides

                                  17   that if a party moves to file under seal documents that another party has designated confidential,

                                  18   “[w]ithin 4 days of the filing of the Administrative Motion to File Under Seal, the Designating

                                  19   Party must file a declaration as required by subsection 79-5(d)(1)(A) establishing that all of the

                                  20   designated material is sealable.” Defendant Tjoa has not filed such a declaration. In addition,

                                  21   Plaintiff has not complied with Civil Local Rule 79-5(d)(1)(D), which requires that the unredacted

                                  22   version of a document sought to be filed under seal “must indicate, by highlighting or other clear

                                  23   method, the portions of the document that have been omitted from the redacted version.” Docket

                                  24   No. 139-4, which contains the unredacted Motion for Sanctions, contains no highlighting

                                  25   indicating the material that is the subject of the Motion to Seal.

                                  26          Accordingly, Defendant Tjoa is ORDERED TO SHOW CAUSE why Plaintiff’s Motion to

                                  27   Seal should not be denied by filing a responsive declaration no later than March 25, 2019

                                  28   addressing why the material at issue cannot be filed in the public record. Plaintiff is ordered to
                                   1   file, under seal, an unredacted version of the Motion for Sanctions that is in compliance with Civil

                                   2   Local Rule 79-5(d)(1)(D).

                                   3          IT IS SO ORDERED.

                                   4   Dated: March 20, 2019

                                   5                                                   ______________________________________
                                                                                       JOSEPH C. SPERO
                                   6                                                   Chief Magistrate Judge
                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                        2
